Citation Nr: 1609546	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to exposure to herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	J. Berry, Esq.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1966 to May 1968, to include duty in Vietnam.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The claim was remanded in November 2013 for evidentiary development, and all actions required by that remand order have been accomplished.  The claim is ripe for appellate review.  


FINDING OF FACT

The evidence of record suggests that the Veteran's valvular heart condition pre-existed service and was clearly and unmistakably aggravated beyond the natural progression of the disease process by that service; also, there is an ischemic heart disease component which, given the Veteran's Vietnam service, is presumptively linked to his exposure to herbicides in that nation.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a Veteran served in the Republic of Vietnam during the Vietnam era, he or she shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias, multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

Analysis

The Veteran has a complicated cardiac disability picture, with variously diagnosed conditions such as atrial fibrillation, supraventricular arrhythmia, mitral valve disease, and historical assessment of congestive heart failure.  He had a cardiac pacemaker implanted in 2011 with a defibrillator emplaced following that procedure.  He contends, in essence, that, at the very least, some portion of his cardiac disability had origins with his active military service.  For reasons discussed below, the Board agrees.  

The Veteran did have Vietnam service, with 11 months and 25 days of his active duty time having been spent within the territorial boundaries of that nation as a general vehicle repairman.  He was awarded the Vietnam Service Medal (VSM) for this duty.  As this is the case, he is presumed to have been exposed to herbicides on account of his Vietnam service, and should he experience one of the enumerated disabilities subject to service connection on account of presumed herbicide exposure in that nation, his claim will be substantiated.  

The Veteran was examined in May 2014 pursuant to a Board remand.  While there is some confusion in the associated report addressing etiology, the examiner did state that the Veteran clearly and unmistakably had a heart murmur prior to service and, based on the stresses associated with military trainings and duties, it was clearly and unmistakably aggravated beyond the natural progression of the disease process during active service.  While this didn't speak directly to herbicide exposure, it does support service connection based on direct aggravation of a pre-existing disorder.  

This opinion also made the specific conclusion that the Veteran's cardiac pacemaker implantation was "at least as likely as not" related to ischemic heart disease.  This is despite an earlier opinion that the Veteran did not have ischemic heart disease.  It is noted that the examiner simply marked a "no" to the question as to if ischemic heart disease was present, and there was no elaboration as to what made him come to that conclusion.  It must be assumed that such a check was an oversight, for in the narrative portion of the report, it was specifically noted that the pacemaker implantation was at least as likely as not related to ischemic heart disease.  While earlier records, to include a September 2010 clinical report, did not note the presence of coronary artery disease, as the pacemaker was implanted after such findings, and as the record seems to indicate that ischemic factors were the cause of the need for a pacemaker, the records prior to 2011 are not particularly probative with respect to the current nature of heart disability.  

Ischemic heart disease, if present, will be service-connected for Vietnam Veterans based on the presumed exposure to herbicides in that nation.  Taking the analysis of the May 2014 opinion in a light most favorable to the Veteran, it can be concluded that, despite some confusion in the assessment, the examiner did determine that ischemic heart disease was present and that it caused the implantation of a cardiac pacemaker in 2011.  As such, at least some portion of the overall heart disability picture can be, on a presumptive basis, service-connected.  

As noted, the 2014 opinion also was unequivocal in its assessment that the stresses of military duty, which in the Veteran's case involved service in a theatre of operations where combat was being conducted (regardless of any actual participation by the Veteran) as well as the normal military stresses of running and keeping fit, likely did aggravate pre-existing valvular hear disease beyond the natural progression of the disease process.  The disorder was noted upon service entry and thus the Veteran can't be considered as sound at the time he entered duty.  As, however, there is evidence of a worsening due to service factors, the valvular component, in addition to the ischemic component, of the Veteran's heart disease can be service-connected.  38 C.F.R. § 3.306.  

The Board does not have the downstream issue of assigning a rating to the Veteran based on his heart disease; however, as noted, at least some portions of his cardiac disability picture must be considered as being related to the Veteran's service in the U.S. Army.  As this is the case, the claim will be granted.  


ORDER

Entitlement to service connection for a heart disability, to include as due to exposure to herbicides in the Republic of Vietnam, is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


